Exhibit 10.2




SHARE SURRENDER AGREEMENT










THIS SHARE SURRENDER AGREEMENT (“Agreement”) is made and entered into as of this
10th day of August, 2007, by and between Isaac M. Boutwell, an individual
(“Shareholder”), and FullCircle Registry, Inc., a Nevada corporation
(“Company”).




WITNESSETH:




WHEREAS, Shareholder is the owner of Twenty Million Three Hundred Ninety-Nine
Thousand Six Hundred Seventy-One (20,399,671) shares of the outstanding common
stock of the Company; and




WHEREAS, in order to improve shareholder confidence and to increase the amount
of available equity of the Company, Shareholder desires to surrender Ten Million
One Hundred Ninety-Nine Thousand Eight Hundred Thirty-Five (10,199,835) shares
of said stock of the Company owned by Shareholder (the “Stock”) which will
result in the Stock being transferred back to the Company’s treasury.




NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Shareholder
hereby agree as follows:







SECTION ONE

SURRENDER




Subject to the terms and conditions set forth in this agreement, and for no
consideration, on the Closing Date (as hereinafter defined), the Shareholder
shall surrender and transfer the Stock and the Company shall accept and acquire
the Stock from the Shareholder.







SECTION TWO

CLOSING




(a)

Time.  The Closing (“Closing”) shall occur on August 10, 2007 (the “Closing
Date”); and




(b)

Delivery of Documents.  On the Closing Date, the Shareholder shall execute and
deliver to the Company such conveyances, instruments and documents as the
Company may reasonably request in order to effect the transfer of the Stock to
the Company.











1




--------------------------------------------------------------------------------

SECTION THREE

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER




Shareholder hereby makes the following representations and warranties to the
Company, its successors and assigns contained in this Section Three, each of
which is understood to be an inducement to the Company entering into this
Agreement:




(a)

Authority.  Shareholder is the sole registered owner of the Stock.  Shareholder
has full and valid title to the Stock to be delivered by the Shareholder, and
there will be no existing impediment to the transfer of such Stock to the
Company.  The Stock is free and clear of all liens, charges, and encumbrances,
and shall be legally issued, fully paid, and nonassessable shares of the
Company.  The Stock will constitute approximately fifty percent (50%) of the
issued and outstanding stock of the Company owned by the Shareholder as of the
Closing Date.




(b)

Authority and Enforceability.  The Shareholder has the right, power, legal
capacity and authority to enter into this Agreement and transfer the Stock, free
and clear of any statutory, contractual, or other limitations and to enter into
and perform his obligations under this Agreement.  No consents or approvals are
necessary in connection with this Agreement.  This Agreement constitutes valid
and legally binding obligations of the Shareholder enforceable in accordance
with the terms hereof.




(c)

No Violation.  Neither the execution or delivery of this Agreement nor the
surrender of the Stock contemplated hereby will constitute a default under or
violate any term or provision of any agreement to which the Shareholder is a
party.




(d)

Disclosure.  The representations, warranties and statements contained in this
Agreement and in the certificates, exhibits and exhibits provided by the
Shareholder pursuant to this Agreement to the Company do not contain any untrue
statement of a material fact, and when taken together do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading and might have
circumstances under which they were made.  There are no facts known to the
Shareholder which presently or may in the future have a materially adverse
affect on the assets, properties, prospects, operations or conditions of the
Company which have not been specifically disclosed herein or in an Exhibit
furnished herewith.







SECTION FOUR

REPRESENTATIONS AND WARRANTIES OF COMPANY




Company represents and warrants to Shareholder that:




(a)

Organization.  It is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.











2




--------------------------------------------------------------------------------

(b)

Authority.  It has taken all necessary corporate action on its part as may be
required under the laws of the State of Nevada and under its Articles of
Incorporation and Bylaws to authorize the execution, delivery and carrying out
of this Agreement and each such other agreement, document or instrument required
under this Agreement on its behalf.  The Company has full corporate power and
authority to carry on its business and to enter into and to consummate the
transactions contemplated by this Agreement.




(c)

Enforceability.  This Agreement constitutes a valid and legally binding
obligation of the Company enforceable in accordance with the terms hereof.




(d)

No Violation.  The execution and delivery of this Agreement, the consummation of
the transaction contemplated by this Agreement, and the fulfillment of and
compliance with the terms and provisions hereof do not (i) conflict with or
violate any judicial or administrative order, or judgment or decree applicable
to the Company or (ii) conflict with any of the terms, conditions or provisions
of the Articles of Incorporation, Bylaws of the Company or any agreements,
contract, instrument, mortgage or restriction to which the Company is a party or
by which it is bound or which is applicable to its properties.




(e)

Disclosure.  The representations, warranties and statements contained in this
Agreement and in the certificates, exhibits and exhibits provided by the Company
pursuant to this Agreement to the Shareholder do not contain any untrue
statement of a material fact, and when taken together do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading and might have
circumstances under which they were made.  There are no facts known to the
Company which presently or may in the future have a materially adverse affect on
the assets, properties, prospects, operations or conditions of the Company which
have not been specifically disclosed herein or in an Exhibit furnished herewith.







SECTION FIVE

RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING




All representations, warranties, agreements, covenants and obligations herein or
in any exhibit, exhibit, certificate or financial statement delivered by any
party to the other party incident to the transactions contemplated hereby are
material, shall be deemed to have been relied upon by the other party and shall
survive the Closing for a minimum period of two (2) years, regardless of any
investigation and shall not merge into the performance of any obligation by
either party hereto.







SECTION SIX

EXPENSES OF TRANSACTION




The Company and the Shareholder shall bear its or his or her own counsel fees
and other costs and expenses relating to the surrender and transfer under this
Agreement.











3




--------------------------------------------------------------------------------

SECTION SEVEN

OTHER AGREEMENTS OF THE PARTIES; MISCELLANEOUS




(a)

Entire Agreement; Modification; Waiver.  This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter contained herein
and supersedes all prior and contemporaneous agreements, representations and
understandings of the parties.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all parties hereto.  No
waiver of any of the provisions of this Agreement will be deemed, or will
constitute, a waiver of any other provision, whether or not similar, nor will
any waiver constitute a continuing waiver.  No waiver will be binding unless
executed in writing by the party making the waiver.




(b)

Execution in Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.




(c)

Further Assurances.  Each of the parties hereby agrees to execute and deliver
all of the agreements, documents and instruments required to be executed and
delivered by such party under this Agreement and to execute and deliver such
additional instruments and documents and to take such additional actions as may
reasonably be required from time to time in order to effectuate the transactions
contemplated by this Agreement, whether prior to, at, or after the Closing.




(d)

Headings.  The subject headings of the Sections, paragraphs and subparagraphs of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.




(e)

Rights of Parties.  Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies under or by reason of this agreement
on any persons other then the parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third person to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over against any party to this Agreement.




(f)

Assignment.  The parties shall not assign this Agreement.  This Agreement shall
be binding on, and shall inure to the benefit of, the parties to it and their
respective heirs, legal representatives, and successors.




(g)

Effect of Certain Actions.  No action taken pursuant to or related to this
Agreement, including without limitation any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, condition or agreement contained
herein.




(h)

Severability of Provisions.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.




(i)

Governing Law.  This Agreement is executed and delivered in, and shall be
governed, enforced and interpreted in accordance with, the laws of the
Commonwealth of Kentucky without regard to its conflict of laws provisions.





4




--------------------------------------------------------------------------------




(j)

Consent to Jurisdiction.  Solely for the purpose of allowing a party to enforce
its indemnification and other rights hereunder, each of the parties hereby
consents to personal jurisdiction, service of process and venue in the state
courts in the Commonwealth of Kentucky.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.










COMPANY:




FULLCIRCLE REGISTRY, INC.







By:

/s/ Trent Oakley                                          




Title:

President                                                    







SHAREHOLDER:







/s/ Isaac M. Boutwell                                             

ISAAC M. BOUTWELL











5


